         Case 3:18-cv-05431-VC Document 141 Filed 03/04/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  NICHOLAS K. VIEIRA,                               Case No. 18-cv-05431-VC
                 Plaintiff,
                                                    JUDGMENT
          v.

  COUNTY OF SACRAMENTO, et al.,
                 Defendants.



       Judgment is entered for the County of Sacramento in accordance with the order granting

its motion for summary judgment. See Dkt. No. 94. Judgment is entered for Joseph Zalec in

accordance with the order granting in part his motion for summary judgment, Dkt. No. 94, and

with the jury verdict in his favor on the remaining counts, Dkt. No. 140.

       IT IS SO ORDERED.

Dated: March 4, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
